DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are allowed under this Office action

Allowable Subject Matter
The allowable subject matter of the dependent claim 18 has been cancelled and included into the independent claims 1, 17, and 19. Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 were carefully reviewed and a search with regards to independent claims 1, 17, and 19 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-20, specifically independent claims 1, 17, and 19,  the prior art searched was found to neither anticipate nor suggest a method comprising: receiving a set of images within a video stream in which a face is depicted; applying, by one or more processors, a first graphical representation of glasses to the face, the first graphical representation of the glasses comprising a first style or a first color; detecting a change in a portion of the face between a first image in the set of images and a second image in the set of images; organizing a plurality of glasses characteristics into an ordered list; and in response to detecting the change in the portion of the face, modifying a visual attribute of the first graphical representation of the glasses by replacing the first graphical representation of the glasses with a second graphical representation of the glasses comprising a second style or a second color that differs from the first graphical representation of the glasses, the modifying comprising: selecting and rendering a first glasses characteristic of the plurality of glasses characteristics as the second graphical representation of the glasses on the face in response to detecting a first change in the portion of the face; detecting a second change in the portion of the face after detecting the first change in the portion of the face; and in response to detecting the second change, automatically selecting and rendering a second glasses characteristic of the plurality of glasses characteristics as a third graphical representation of the glasses on the face, the second glasses characteristic being subsequent to the first glasses characteristic in the ordered list.
The most relevant arts searched, Choukroun, etc. (US 20180005448 A1), modified by Knorr, etc. (US 20150279113 A1), Ye, Etc. (US 20160035133 A1), and Fonte, etc. (US 20150055086 A1), teach that a method comprising: receiving a set of images within a video stream in which a face is depicted; applying, by one or more processors, a first graphical representation of glasses to the face, the first graphical representation of the glasses comprising a first style or a first color; detecting a change in a portion of the face between a first image in the set of images and a second image in the set of images; and in response to detecting the change in the portion of the face, modifying a visual attribute of the first graphical representation of the glasses by replacing the first graphical representation of the glasses with a second graphical representation of the glasses comprising a second style or a second color that differs from the first graphical representation of the glasses. However, Choukroun, modified by Knorr, Ye, and Fonte, does not teaches every claimed limitation, especially the claimed limitation of "the modifying comprising: selecting and rendering a first glasses characteristic of the plurality of glasses characteristics as the second graphical representation of the glasses on the face in response to detecting a first change in the portion of the face; detecting a second change in the portion of the face after detecting the first change in the portion of the face; and in response to detecting the second change, automatically selecting and rendering a second glasses characteristic of the plurality of glasses characteristics as a third graphical representation of the glasses on the face, the second glasses characteristic being subsequent to the first glasses characteristic in the ordered list” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612